Name: Commission Regulation (EEC) No 3324/81 of 20 November 1981 amending Regulation (EEC) No 2964/81 laying down detailed rules for the application of the additional measures applicable to holders of long-term storage contracts for table wine for the 1980/81 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 11 . 81 Official Journal of the European Communities No L 334/29 COMMISSION REGULATION (EEC) No 3324/81 of 20 November 1981 amending Regulation (EEC) No 2964/81 laying down detailed rules for the appli ­ cation of the additional measures applicable to holders of long-term storage contracts for table wine for the 1980/81 wine-growing year HAS ADOPTED THIS REGULATION : Article 1 Article 6 (4) of Regulation (EEC) No 2964/81 is hereby replaced by the following : '4 . Where Article 5 (2) of Regulation (EEC) No 2852/81 applies and where the procedure referred to in Article 5 (5) (b) of that Regulation is not followed, payment of the minimum purchase price shall be made not later than 60 days after the total quantity of wine appearing in the contract has entered the distillery .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 12a (5) thereof, Whereas Article 6 (4) of Commission Regulation (EEC) No 2964/81 (3 ) lays down that, where the minimum purchase price for wine delivered for distil ­ lation is paid by the distiller , payment is to be made not later than 30 days after the total quantity of wine given in the contract has entered the distillery ; whereas that time limit does not take account of trade practice in some Community regions, whereby the price of the wine is paid after distillation ; whereas the said provision should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to delivery contracts concluded as from that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 54, 5 . 3 . 1979 , p . 1 . (2 OJ No L 360, 31 . 12. 1980, p . 8 . ( 3 ) OJ No L 297, 16 . 10 . 1981 , p . 15 .